Citation Nr: 0413419	
Decision Date: 05/26/04    Archive Date: 06/02/04

DOCKET NO.  02-08 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for high 
cholesterol.

3.  Entitlement to an evaluation in excess of 10 percent for 
left patellar malalignment with internal derangement of the 
knee.

4.  Entitlement to a compensable evaluation for post-
traumatic osteoarthritis of the right wrist, status post 
right carpus fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from January 1977 to June 
1989.

The current appeal arose from a January 2002 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Houston, Texas.  The RO denied entitlement to service 
connection for hypertension and high cholesterol, and 
increased evaluations for service-connected left knee and 
right wrist disabilities.  

In July 2003 the veteran provided oral testimony before the 
undersigned Veterans Law Judge via a video conference with 
the RO, a transcript of which has been associated with the 
claims file.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMIC) in Washington, DC.  VA will notify the veteran 
if any further action is require don his part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claim (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  

The RO has not issued a VCAA notice letter to the veteran in 
connection with his current appeal.

As to the claims of entitlement to increased evaluations for 
the service-connected left knee and right wrist disabilities, 
the Board notes that the VA examiner who conducted the 
October 2001 VA examinations specifically recorded that the 
claims file had not been made available for review in 
conjunction with the examinations.

The fact that the October 2001 VA examinations were conducted 
without access to the appellant's claims file renders the 
subject examinations inadequate for rating purposes.  See, 
e.g., 38 C.F.R. § 4.1 (2003).  ("It is...essential both in the 
examination and in the evaluation of the disability, that 
each disability be viewed in relation to its history.") See 
also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
("[F]ulfillment of the statutory duty to assist...includes 
the conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one." (emphasis 
added)).  Accordingly, further development is warranted.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. 
§ 5103), and any other applicable legal 
precedent.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for hypertension and high 
cholesterol since service, and his 
service-connected left knee and right 
wrist disabilities since October 2001.  
He should be requested to complete and 
return the appropriate release forms so 
that VA can obtain any identified 
evidence.  

All identified private treatment records 
should be requested directly from the 
healthcare providers.

Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. 
§ 5103A(b)(2)).

5.  The VBA AMC should arrange for a VA 
special orthopedic examination of the 
veteran by an orthopedic surgeon 
including on a fee basis if necessary for 
the purpose of ascertaining the current 
nature and extent of severity of service-
connected left knee and right wrist 
disabilities.

The claims file, copies of 38 C.F.R. 
§§ 4.40, 4.45, 4.59 (2003), and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination(s).  The 
examiner must annotate the examination 
report(s) that the claims file was in 
fact made available for review in 
conjunction with the examination(s).  Any 
further indicated special studies must be 
conducted.  




It is requested that the examiner address 
the following medical issues:

(a) Do the service-connected left knee 
and right wrist disabilities involve only 
the nerves, or do they also involve the 
muscles and joint structure?

(b) Do the service-connected left knee 
and right wrist disabilities cause 
weakened movement, excess fatigability, 
and incoordination, and if so, can the 
examiner comment on the severity of these 
manifestations on the ability of the 
appellant to perform average employment 
in a civil occupation?  If the severity 
of these manifestations cannot be 
quantified, the examiner should so 
indicate.

(c) With respect to the subjective 
complaints of pain, the examiner is 
requested to specifically comment on 
whether pain is visibly manifested on 
movement of the joints, the presence and 
degree of, or absence of, muscle atrophy 
attributable to the service-connected 
left knee and right wrist disabilities, 
the presence or absence of changes in 
condition of the skin indicative of 
disuse due to the service-connected left 
knee and right wrist disabilities, or the 
presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected left knee and right 
wrist disabilities.



(d) The examiner is also requested to 
comment upon whether or not there are any 
other medical or other problems that have 
an impact on the functional capacity 
affected by the service-connected left 
knee and right wrist disabilities, and if 
such overlap exists, the degree to which 
the nonservice-connected problem(s) 
creates functional impairment that may be 
dissociated from the impairment caused by 
the service-connected left knee and right 
wrist disabilities.  If the functional 
impairment created by the nonservice-
connected problem(s) cannot be 
dissociated, the examiner should so 
indicate.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale, and address the 38 C.F.R. 
§ 4.40, 4.45, 4.59.

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the VBA AMC should review 
the requested examination report(s) and 
required medical opinions to ensure that 
they are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the VBA AMC 
should implement corrective procedures.  

The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  



In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  

In particular, the VBA AMC should ensure 
that the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act (38 U.S.C. 
§§ 5102, 5103, 5103A and 5107) are fully 
complied with and satisfied.

7.  After undertaking any further 
development deemed essential in addition 
to that specified above, the VBA AMC 
should readjudicate the claims of 
entitlement to service connection for 
hypertension, whether new and material 
evidence has been submitted to reopen a 
claim of entitlement to service 
connection for high cholesterol, and 
increased evaluations for the service-
connected left knee and right wrist 
disabilities.  In so doing, the VBA AMC 
should document its consideration of the 
applicability of 38 C.F.R. 
§§ 3.321(b)(1), 4.40, 4.45, 4.59.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claims 
currently on appeal.  

A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the veteran until he is notified by 
the VBA AMC; however, the veteran is hereby notified that 
failure to report for any scheduled VA examination(s) without 
good cause shown may adversely affect the outcome of his 
claims, and may result in their denial.  38 C.F.R. § 3.655 
(2003); Connolly v. Derwinski, 1 Vet. App. 566 (1991).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).







